IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HOUSING OPPORTUNITY PARTNERS             : No. 618 MAL 2017
REO, LLC                                 :
                                         :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Superior Court
                                         :
                                         :
MARIANNE MEHALSHICK AND                  :
MICHAEL A. MEHALSHICK                    :
                                         :
                                         :
PETITION OF: MARIANNE MEHALSHICK         :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.